PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


MENDO LOVE                                      )
    (#A681444),                                 )     CASE NO. 3:18CV2640
                                                )
               Petitioner,                      )
                                                )     JUDGE BENITA Y. PEARSON
               v.                               )
                                                )
DOUGLAS FENDER,1 Warden,                        )
                                                )     MEMORANDUM OF OPINION
               Respondent.                      )     AND ORDER




       Pro Se Petitioner Mendo Love filed a Petition for a Writ of Habeas Corpus pursuant to 28

U.S.C. § 2254 (ECF No. 1) alleging six (6) grounds for relief which challenge the constitutional

sufficiency of his convictions and sentence in Erie County, Ohio Court of Common Pleas Case

No. 2011 CR 0310. Petitioner was sentenced to 30 months on each of three counts, a six-month

license suspension, and a mandatory fine of $5,000 on each count. The sentences imposed in

Counts 4 and 6 were to be served concurrently, but the sentence in Count 2 was ordered to be

served consecutive to the other counts. The case was referred to Magistrate Judge Kathleen B.




       1
          Brigham Sloan was the original respondent. He was sued in an official capacity
as a public officer. According to the Ohio Department of Rehabilitation & Correction
website (https://drc.ohio.gov/laeci (last visited August 7, 2019)), Douglas Fender is now
the Warden at Lake Erie Correctional Institution. Pursuant to Fed. R. Civ. P. 25(d),
Fender’s name has been automatically substituted as a party.
(3:18CV2640)


Burke for preparation of a report and recommendation pursuant to 28 U.S.C. § 636 and Local

Rule 72.2(b)(2). On June 25, 2019, the magistrate judge issued a Report & Recommendation

(ECF No. 9). In her Report, the magistrate judge recommends that the Court deny the habeas

petition because: (1) Grounds One, Two, and Six fail on the merits (ECF No. 9 at PageID #:

522-27; PageID #: 530-32); (2) Grounds Three and Five are not cognizable (ECF No. 9 at

PageID #: 527; PageID #: 530); and, (3) Ground Four is not cognizable and fails on the merits

(ECF No. 9 at PageID #: 527-30).

       Fed. R. Civ. P. 72(b)(2) provides that objections to a report and recommendation must be

filed within 14 days after service. Objections to the Report were, therefore, due on July 12,

2019.2 Neither party has timely filed objections. Therefore, the Court must assume that the

parties are satisfied with the magistrate judge’s recommendations. Any further review by this

Court would be a duplicative and inefficient use of the Court’s limited resources. Thomas v. Arn,

728 F.2d 813 (6th Cir. 1984), aff’d, 474 U.S. 140 (1985); Howard v. Secretary of Health and

Human Services, 932 F.2d 505 (6th Cir. 1991); United States v. Walters, 638 F.2d 947, 949-50

(6th Cir. 1981).

       Accordingly, the Report & Recommendation of the magistrate judge is hereby adopted.

Mendo Love’s Petition for a Writ of Habeas Corpus will be dismissed.




       2
         Under Fed. R. Civ. P. 6(d), three days must be added to the fourteen-day time
period because Petitioner was served a copy of the Report by mail. See Thompson v.
Chandler, 36 Fed.Appx. 783, 784 (6th Cir. 2002).

                                                 2
(3:18CV2640)


       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision

could not be taken in good faith, and that there is no basis upon which to issue a certificate of

appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).



       IT IS SO ORDERED.


  August 7, 2019                                /s/ Benita Y. Pearson
Date                                          Benita Y. Pearson
                                              United States District Judge




                                                  3
